Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 1 of 38




              EXHIBIT B
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 2 of 38



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11

12   IN RE CHRYSLER-DODGE-JEEP                        MDL 2777 EMC
     ECODIESEL® MARKETING, SALES
13                                                    SUPPLEMENTAL DECLARATION OF
     PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION                             STEVEN WEISBROT OF ANGEION
14                                                    GROUP, LLC IN SUPPORT OF
                                                      MOTION FOR FINAL APPROVAL OF
15                                                    CLASS ACTION SETTLEMENT
     DORU BALI, et al., on behalf of themselves and
16   all others similarly situated,
17
                    Plaintiffs,
18
     v.
19
     FIAT CHRYSLER AUTOMOBILES N.V., FCA
20   US LLC, SERGIO MARCHIONNE, VM
     MOTORI S.p.A., VM NORTH AMERICA,
21
     INC., ROBERT BOSCH GmbH, and ROBERT
22   BOSCH LLC,

23                   Defendants.
24

25

26

27

28

                                                               DECLARATION OF STEVEN WEISBROT
                                                                     CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 3 of 38



 1          I, Steven Weisbrot, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746
 2   that the following is true and correct:

 3          1.       I am a partner at the class action notice and settlement administration firm, Angeion

 4   Group LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my

 5   personal knowledge.

 6          2.       My credentials have been previously reported to this Court in my initial declaration

 7   which was filed with Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

 8   Direction of Notice Under Fed. R. Civ. P. 23(e) (Dkt. No. 491) (the “Original Declaration”).

 9          3.       The purpose of this declaration is to provide the Court with an updated summary of

10   the work performed related to the Notice Program as outlined in the Declaration of Steven Weisbrot

11   of Angeion Group, LLC in Support of Motion for Final Approval of Class Action Settlement (Dkt.

12   No. 538-3).

13   I.     CAFA NOTICE

14          4.       Angeion has been advised that on January 15, 2019, the FCA and Bosch Defendants

15   caused Notice of this Settlement and related materials to be sent to the Attorneys General of all

16   states, the Attorneys General of the District of Columbia, Guam and Puerto Rico, as well as the

17   Attorney General of the United States, pursuant to the requirements of 28 U.S.C. § 1715 (“CAFA

18   Notice”). The Defendants provided Angeion with a copy of the CAFA Notice that was sent, which

19   is attached hereto as Attachment “1.”

20   II.    DIRECT NOTICE

21   Class List

22          5.       Between February 5, 2019 and February 21, 2019, Angeion received email and

23   mailing address data of potential Class Members from FCA. Prior to disseminating Notice of the

24   Settlement (“Notice”), Angeion reviewed and processed the data files to remove exact duplicative

25   records and finalize the mailing list.

26   Mailed Notice

27          6.       Between February 19, 2019 and February 23, 2019, Angeion caused 137,637

28   Notices to be mailed via the United States Postal Service (“USPS”) first-class mail, postage

                                                                         DECLARATION OF STEVEN WEISBROT
                                                    -2-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 4 of 38



 1   prepaid. Prior to mailing, the mailing list was processed via the USPS National Change of Address
 2   (“NCOA”) database to identify updated address information for individuals and businesses who
 3   have moved in the last four years and who filed a change of address card with the USPS. The
 4   mailed Notices were in the same form as Attachment “2” attached hereto.
 5          7.      As of April 25, 2019, the USPS has returned 5,007 of the Notices as undeliverable.
 6   Notices returned as undeliverable by the USPS without a forwarding address were processed
 7   through address verification searches and re-mailed to updated addresses located via this process.
 8   Notices returned as undeliverable by the USPS with a forwarding address were re-mailed to that
 9   forwarding address identified by the USPS. As a result of the above-described efforts, a total of
10   3,071 Notices have been re-mailed. Of the re-mailed Notices, only 165 were returned by the USPS
11   a second time. In summary, of the 137,637 Notices Angeion mailed to potential Class Members,
12   135,536 (98.47%) are presumed to have been successfully delivered. Angeion will continue to
13   receive, process, and re-mail undeliverable Notices in accordance with the above-described
14   processes.
15   Email Notice
16          8.      Between February 19, 2019 and February 26, 2019, Angeion caused 123,128
17   Notices to be emailed. The email Notices were in the same form as Attachment “3” attached hereto.
18   The Notices were optimized for readability both on computer screens and mobile devices.
19          9.      Prior to sending the Notices via email, the email addresses provided by FCA were
20   subjected to the “Hygiene and Verification” process and email append process as described in my
21   Supplemental Declaration (Dkt. No. 525-1) at paragraphs 20–23.
22          10.     Any email Notices that were not delivered as a result of a soft bounce, were
23   re-attempted after an approximate 12 to 24-hour rest period, which allowed any temporary block at
24   the ISP level to expire. A soft bounce is a temporary delivery failure. Soft bounces can occur for a
25   number of reasons including when the recipient's mailbox is full; the receiving server is down or
26   swamped with messages; the message size is too large; the recipient’s settings do not allow for
27   email from the sender; suspicious content has been detected; or various other reasons. It does not
28

                                                                        DECLARATION OF STEVEN WEISBROT
                                                   -3-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 5 of 38



 1   necessarily mean that the email address is invalid or no longer active, which are generally
 2   categorized as “hard bounces.” In total, 115,824 email Notices were successfully delivered, which
 3   represents a 94.07% deliverability percentage.       This deliverability percentage is excellent
 4   compared to comparable class action notice programs.
 5   III.   MEDIA & PUBLICATION NOTICE
 6   Targeted Facebook Campaign
 7          11.     On February 13, 2019, Angeion caused the targeted Facebook campaign to
 8   commence. The Facebook campaign displays targeted ads to potential Class Members’ Facebook
 9   timelines based on email addresses provided by FCA and obtained via the email append work
10   referenced in paragraph 9 above. Angeion was able to target ads to Class Members based on the
11   vehicle they were associated with. For example, if a Class Member was likely to be a current or
12   former Jeep EcoDiesel owner or lessee, they received an ad targeted specifically to the Jeep brand.
13   Copies of the customized Facebook ads are attached hereto as Attachment “4.”
14          12.     The Notice portion of the Facebook campaign initially ran for a total of 45-days,
15   from February 13, 2019 until March 29, 2019.
16          13.     As a result of the first 45-day run, the targeted Facebook campaign served 625,214
17   impressions to the Ram audience and 190,476 impressions to the Jeep audience. The impressions
18   described herein have resulted in 26,909 click-throughs for the Ram audience and 8,981
19   click-throughs for the Jeep audience.
20          14.     Given that the targeted Facebook campaign garnered exceptional click-through
21   rates that greatly exceed other similar campaigns, with the advice and consent of the Parties,
22   Angeion extended the targeted Facebook campaign beyond the first 45 days of the Notice Program
23   to further generate class member engagement.
24          15.     The extended targeted Facebook campaign will continue until the beginning of the
25   Settlement Benefit Period, when the second 45-day Facebook campaign commences. See Dkt. No.
26   525-1 at ¶ 30. In other words, the highly successful Facebook campaign will have essentially run
27

28

                                                                       DECLARATION OF STEVEN WEISBROT
                                                    -4-                      CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 6 of 38



 1   from preliminary approval of the settlement through 45 days past the opening of the Settlement
 2   Benefit Period.
 3          16.     As of April 25, 2019, an additional 139,531 impressions have been served to the
 4   Ram audience and 40,851 additional impressions served to the Jeep audience through Facebook.
 5   This has resulted in an additional 5,354 click-throughs for the Ram audience and 1,668
 6   click-throughs for the Jeep audience. In total, Angeion has served 966,492 impressions, resulting in
 7   42,912 total click-throughs thus far, and will continue to serve impressions targeting consumers
 8   through the first 45 days of the Settlement Benefit Period.
 9   Internet Search Targeting Campaign
10          17.     On February 15, 2019, Angeion caused the internet banner ad campaign to
11   commence. Similar to the Facebook campaign, the internet banner ad campaign ran for a total of
12   45-days and concluded on March 29, 2019. A second 45-day campaign will commence at the
13   beginning of the Settlement Benefit Period.
14          18.     As described in my Supplemental Declaration (Dkt. No. 525-1) at paragraphs 31-36,
15   the internet banner ad campaign is specifically designed to target the most appropriate audiences to
16   deliver Notice of this Settlement, utilizing both Ram-specific and Jeep-specific ads. Copies of the
17   banner ads are attached hereto as Attachment “5.”
18          19.     In total, the internet banner campaign caused 603,798 impressions to be served
19   utilizing the Ram-specific ad and 333,056 impressions served utilizing the Jeep-specific ad. The
20   impressions described herein have resulted in 1,866 click-throughs for the Ram audience and 1,425
21   click-throughs for the Jeep audience.
22   Summary of Digital & Social Media Campaigns
23          20.     The level of engagement for the digital and social media advertising campaigns are
24   notably above average when compared to other consumer class action settlements. In particular, the
25   Facebook campaign’s click-through rate is considerably more robust than industry averages and
26   will continue to drive potential Class Members to the dedicated case website to learn more about
27   the Settlement. It is my opinion that the Facebook ads in this case acted as an additional form of
28

                                                                        DECLARATION OF STEVEN WEISBROT
                                                   -5-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 7 of 38



 1   direct notice (as opposed to publication notice) because the ads were targeted to actual known Class
 2   Members, and the customized messaging was tailored to the Class Member’s vehicle.
 3   Publication Notice
 4            21.   Angeion caused Notice to be published in the March 4, 2019 edition of Automotive
 5   News and in the April 7, 2019 edition of Motor. A copy of the publication Notice text used for
 6   publication in the Automotive News and Motor is attached hereto as Attachment “6.”
 7   IV.      ADDITIONAL FORMS OF NOTICE
 8            22.   Notice of the Settlement is also available to Class Members via the official
 9   settlement website: www.ecodieselsettlement.com. The Settlement website contains a wealth of
10   information, including a detailed summary of the Settlement, an overview of the claims submission
11   process, a repository of the Settlement-related documents and court filings, a list of Frequently
12   Asked Questions, and an option for interested Class Members to register for Settlement updates via
13   email.
14            23.   In addition, FCA has posted links to the official Settlement website on
15   www.jeep.com and www.ramtrucks.com, the official brand websites for the vehicle brands in this
16   case. Linking to the Settlement website on an official FCA webpage is highly beneficial for two
17   reasons. First, it helps diffuse news of the Settlement on a website where Class Members are likely
18   to visit. Second, the links create a credible network of “backlinks,” which serve an important role in
19   search engine optimization (“SEO”) for the Settlement website and can help boost the organic
20   ranking of a website in a search engine result. “Backlinks” are generally defined as a hyperlink that
21   links from an external webpage to the subject webpage—in this case the Settlement website.
22   Generally speaking, the better the quality of the backlinks, the greater the effect on SEO, which in
23   turn makes a website easier to find through a search engine such as Google or Bing. As such,
24   Angeion believes that the links on the official Jeep and Ram brand websites are helping to propel
25   additional traffic to the Settlement website.
26

27

28

                                                                         DECLARATION OF STEVEN WEISBROT
                                                     -6-                       CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 8 of 38



 1   V.     CLASS MEMBER RESPONSE
 2          24.     Class Members have shown a strong, prolonged engagement rate in response to the
 3   Notice Program that exceeds the response Angeion has seen in other consumer cases.
 4          25.     As of April 25, 2019, there have been 80,989 unique visitors to the Settlement
 5   website.
 6          26.     As of April 25, 2019, a total of 33,804 unique email addresses have registered on the
 7   Settlement website to receive email updates on the Settlement. This figure is a testament to the
 8   wide-reaching success of the Notice Program and the Class’s interest in the settlement.
 9          27.     In my opinion, this is a very high engagement rate for Class Members, especially
10   given that the Settlement Benefit Period has not yet begun and will remain open for two years after
11   commencement. The Notice Program has generated substantial interest in the Settlement and is
12   designed to continue to do so throughout the pendency of its administration.
13   VI.    OPT OUT REQUESTS
14          28.     As of April 25, 2019, Angeion has received a total of 3,461 non-duplicative opt out
15   requests. These opt out requests account for a total of 3,447 unique vehicle identification numbers
16   (“VIN”). The total number of compliant opt out requests is 3,046 (discussed in greater detail
17   below).
18          29.     Of the 3,461 non-duplicative opt out requests, 415 requests are deficient. The 415
19   deficient opt out requests consist of (i) 171 requests submitted for individuals who claim to have
20   sold their vehicles before the January 12, 2017 Notice of Violation or after the January 10, 2019
21   Settlement date, and are therefore not members of the class, and (ii) 244 requests that are
22   incomplete and do not meet the opt out requirements set forth in Paragraph 6.1 of the Settlement
23   Agreement and Question 27 of the court-approved Long Form Notice. Finally, one of the submitted
24   opt out requests was subsequently revoked and has been omitted from the total opt out count.
25          30.     Angeion has contacted the individuals and counsel who submitted the deficient opt
26   out requests to provide them with an opportunity to cure the deficiencies. Angeion will provide the
27

28

                                                                        DECLARATION OF STEVEN WEISBROT
                                                   -7-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 9 of 38



 1   Parties with a final list of the valid and compliant opt outs prior to the May 3, 2019 Final Approval
 2   Hearing.
 3           31.     Of the opt out requests Angeion has received, 3,447 are for individuals represented
 4   by opt out counsel. Notably, 3,061 (88.4%) of the opt out requests were submitted through two law
 5   firms, Stern Law PLLC and Heygood Orr & Pearson. Angeion has also received 14 opt out requests
 6   for individuals who do not appear to be represented by opt out counsel, and Angeion is reaching out
 7   to these individuals to confirm. The table below provides a breakdown of the total number of opt
 8   outs submitted for individuals represented by opt out counsel (and the firm representing them) and
 9   those submitted for individuals without opt out counsel.
10              LAW FIRM                                             OPT OUTS SUBMITTED
                STERN LAW PLLC                                                       1,841
11              HEYGOOD ORR & PEARSON                                                1,220
12              CONSUMER LEGAL REMEDIES APC                                            234
                DUCK LAW FIRM, LLC                                                      59
13              WISE PLLC                                                               39
14              LAW OFFICE OF SAMUEL W. BEARMAN LC                                      10
                KNIGHT LAW GROUP LLP                                                    13
15              STRATEGIC LEGAL PRACTICE                                                11
                ROMANO STANCROFF PC                                                      8
16
                LEMON LAW GROUP                                                          8
17              GROSSMAN LAW OFFICES                                                     1
                LAW OFFICE OF ILONA GORIN                                                1
18
                LAW OFFICES OF JIM O. WHITWORTH                                          1
19              YOUNG & YOUNG APC                                                        1
                TOTAL OPT OUT SUBMISSIONS WITH COUNSEL                               3,447
20
                INDIVIDUAL (NO OPT OUT COUNSEL)                                         14
21              TOTAL OPT OUT SUBMISSIONS                                            3,461

22           32.     Further, the table below provides the breakdown of non-duplicative opts outs by
23   eligibility category.
24                 ELIGIBILITY CATEGORY                    NUMBER OF OPT OUTS
                   CURRENT OWNER                                           2,610
25
                   CURRENT LESSEE                                             53
26                 FORMER OWNER                                              733
                   FORMER LESSEE                                              46
27
                   OPT OUT REQUEST DID NOT SPECIFY                            19
28                 TOTAL                                                          3,461

                                                                         DECLARATION OF STEVEN WEISBROT
                                                    -8-                        CASE NO. 3:17-MD-02777-EMC
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 10 of 38



 1   VII.   CONCLUSION
 2          33.     The Notice Program utilized and will continue to utilize every potential Class
 3   Member mailing address and email address reasonably available to effectuate direct notice, which
 4   has already reached the overwhelming majority of class members. When combined with the
 5   aforementioned digital, social and traditional media publication, the overall notification efforts
 6   greatly exceed the guidance of the Federal Judicial Center, comply with Due Process, this District’s
 7   Local Rules, and the amended Rule 23.
 8          34.     Given the high deliverability rates for both the mail and email notice, combined with
 9   above average click through rates and initial registration participation rate, it is my opinion that the
10   Notice Program has been and continues to be an overwhelming success, and has demonstrated
11   meaningful, verifiable, Class Member participation and engagement in the Settlement. We expect
12   this to continue as the Notice Program progresses.
13          35.     In my opinion, the Notice Program described herein meets the requirements of Rule
14   23 and due process requirements as the best notice practicable under the circumstances, and
15   incorporated contemporary media and best practices to alert and engage the participation of the
16   Class Members in the proposed Settlement.
17

18          I hereby declare under penalty of perjury that the foregoing is true and correct.
19

20
     Dated: April 25, 2019
21                                                                  ______________________________
                                                                    STEVEN WEISBROT
22

23

24

25

26

27

28

                                                                           DECLARATION OF STEVEN WEISBROT
                                                     -9-                         CASE NO. 3:17-MD-02777-EMC
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 11 of 38




            Attachment 1
    Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 12 of 38




                                                            January 15,2019


Via Certified Mail

To: All Addressees Identified in the Attached Exhibit A

              Re:       Notice of Proposed Class Action Settlement Pursuant to the Class Action
                        Fairness Act (28 U.S.C. § 1715): In re Chrysler-Dodge-Jeep Ecodiesel
                        Marketing, Sales Practices, and Products Liability Litigation,
                        MDL No. 2777

Dear Sir or Madam:

                On behalf of defendants Fiat Chrysler Automobiles N.V., FCA US LLC, VM
Motori S.p.A., and VM North America, Inc. (collectively, "FCA") and Robert Bosch GmbH and
Robert Bosch LLC (collectively, "Bosch") in the above-referenced putative class action (the
"Class Action"), we write pursuant to 28 U .S.C. § 1715 ("CAF A") to notify you of a proposed
settlement of the Class Action.

               After extensive negotiations, including mediation by former Special Master of the
September 11th Victim Compensation Fund, Kenneth Feinberg, the parties agreed to a resolution
of the Class Action as set forth in a Consumer and Reseller Dealership Class Action Settlement
Agreement and Release, dated January 10, 2019 (the "Proposed Settlement"). Under the terms of
the Proposed Settlement, FCA and Bosch have agreed to compensate eligible class member
owners, lessees, former owners, and former lessees, as set forth in the Proposed Settlement. On
January 10, 2019, Plaintiffs filed a motion for preliminary approval of the Proposed Settlement.

               The enclosed USB drive contains the documents required by 28 U.S.C. § 1715(b),
including the following:

                     1. Consolidated Consumer Class Action Complaint, dated July 19, 2017;
                        Amended Consolidated Consumer Class Action Complaint, dated
                        September 29, 2017; and Second Amended Consolidated Consumer Class
                        Action Complaint, dated May 16, 2018;

                     2. the Proposed Settlement and all attachments thereto, including proposed
                        notifications to class members of the Proposed Settlement; and

                     3. the Court's January 15, 2019 Order relating to the proposed settlement and
                        proposed notification to class members.

               A hearing has been scheduled for January 23, 2019, at 10 a.m. PT to determine
whether the Proposed Settlement should be preliminarily approved. The hearing to finally approve
the Proposed Settlement is expected to occur in late April or May 2019.



                                                 -1-
       Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 13 of 38

                                                                                                  2


               CAF A also requires a defendant, "if feasible," to provide "the names of class
members who reside in each State and the estimated proportionate share of the claims of such
members to the entire settlement," or, if that is not feasible, to provide a "reasonable estimate of
the number of class members residing in each State and the estimated proportionate share of the
claims of such members to the entire settlement." 28 U.S.C. § 1715(b)(7)(A)-(B). The attached
Exhibit B contains FCA's estimate of the number of Eligible Vehicles, as that term is defined in
the Proposed Settlement, registered in each State. FCA believes that these figures provide a
reasonable estimate of the number of class members per State and the "estimated proportionate
share of the claims of such class members to the entire settlement." 28 U.S.C. § 1715(b)(7)(A)-
(B). Ultimately, these figures provide only a reasonable estimate of the total number of class
members per State, and the actual numbers may later be determined to be different.

               The foregoing information is provided based on the status of the proceedings at the
time of the submission of this notification and on the information currently available to FCA and
Bosch.




                                                  S7!7~            /Ju\
                                                   Matthew D. Slater
                                                   Cleary Gottlieb Steen & Hamilton LLP
                                                   2112 Pennsylvania Avenue, NW
                                                   Washington, DC 20037

        Counsel for Defendants Fiat Chrysler       Counselfor Defendants
        Automobiles NV., FCA US LLC,               Robert Bosch LLC and
        VM Motori Sp.A., and                       Robert Bosch GmbH
        VM North America, Inc.



(Enclosure)

 cc:      Elizabeth J. Cabraser, Esq.
          (Lieff Cabraser Heimann & Bernstein LLP)
          Plaintiffs' Lead Counsel
       Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 14 of 38




                                             EXHIBIT A

U.S. Department of Justice                        Office of the Attorney General of Alabama
Office of the Attorney General of the             P.O. Box 300152
United States                                     Montgomery, AL 36130-0152
950 Pennsylvania A venue, NW
Washington, DC 20530-0001
Office of the Attorney General of Alaska          Office of the Attorney General of Arizona
P.O. Box 110300                                   2005 N Central Ave
Juneau, AK 99811-0300                             Phoenix, AZ 85004-2926
Office of the Attorney General of Arkansas        CAF A Coordinator
323 Center Street, Suite 200                      Office of the Attorney General of California
Little Rock, AR 72201-2610                        Consumer Law Section
                                                  455 Golden Gate Avenue, Suite 11000
                                                  San Francisco, CA 94102
Office of the Attorney General of Colorado        Office of the Attorney General of Connecticut
Ralph L. Carr Colorado Judicial Ctr.              55 Elm Street
1300 Broadway, 10th Floor                         Hartford, CT 06106
Denver, CO 80203
Office of the Attorney General of Delaware        Office of the Attorney General for the
Delaware Department of Justice                    District of Columbia
Carvel State Building                             441 4th Street, NW
820 N. French St                                  Ste. 1 lOOS
Wilmington, DE 19801                              Washington, DC 20001
Office of Attorney General of Florida             Office of the Attorney General of Georgia
State of Florida                                  40 Capitol Square, SW
The Capitol PL-01                                 Atlanta, GA 30334
Tallahassee, FL 32399-1050
Office of the Attorney General of Guam            Department of the Attorney General of Hawaii
590 S. Marine Corps Dr., Ste. 90 I                425 Queen Street
Tamuning, GU 96913                                Honolulu, HI 96813
Office of the Attorney General of Idaho           Office of the Attorney General of Illinois
700 W. Jefferson Street, Suite 210                James R. Thompson Ctr.
P.O. Box 83720                                    100 West Randolph Street
Boise, ID 83720-0010                              Chicago, IL 60601
Office of the Attorney General of Indiana         Office of the Attorney General of Iowa
Indiana Government Center South                   Hoover State Office Building
302 W. Washington St., 5th Floor                  1305 E. Walnut Street
Indianapolis, IN 46204                            Des Moines, IA 50319



                                                -1-
      Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 15 of 38




Office of the Attorney General Kansas            Office of the Attorney General of Kentucky
120 SW 10th Ave., 2nd Floor                      700 Capitol Ave., Ste. 118
Topeka, KS 66612-1597                            Frankfort, KY 40601
Office of Attorney General of Louisiana           Office of the Attorney General of Maine
P.O. Box 94005                                    6 State House Station
Baton Rouge, LA 70804                             Augusta, ME 04333
Office of the Attorney General of Maryland        Office of the Attorney General of Massachusetts
200 St. Paul Place                                A TIN: CAFA Coordinator/General Counsel's
Baltimore, MD 21202-2202                          Office
                                                  One Ashburton Place
                                                  Boston, MA 021 08-1518
Office of the Attorney General of Michigan        Office of the Attorney General of Minnesota
G. Mennen Williams Building, 7th Floor            445 Minnesota Street, Suite 1400
525 W. Ottawa St.                                 St. Paul, MN 55101-2131
P.O. Box 30212
Lansing, MI 48909
Office of the Attorney General of Mississippi     Missouri Attorney General's Office of Missouri
P.O. Box 220                                      Supreme Court Building
Jackson, MS 39201                                 207 W. High St.
                                                  P.O. Box 899
                                                  Jefferson City, MO 65102
Office of the Attorney General of Montana         Office of the Attorney General of Nebraska
Justice Building                                  2115 State Capitol
215 N. Sanders Street                             P.O. Box 98920
P.O. Box 201401                                   Lincoln, NE 68509
Helena, MT 59620-1401
Office of the Attorney General of Nevada          Office of the Attorney General of
100 North Carson St.                              New Hampshire
Carson City, NV 89701                             33 Capitol Street
                                                  Concord, NH 03301
Office of the Attorney General of New Jersey      Office of the Attorney General of New Mexico
RJ Hughes Justice Complex                         408 Galisteo Street
25 Market St., Box 080                            Villagra Building
Trenton, NJ 08625-0080                            Santa Fe, NM 87501
CAF A Coordinator                                 Office of the Attorney General North Carolina
Office of the Attorney General of New York        9001 Mail Service Center
28 Liberty St., 15th FL                           Raleigh, NC 27699-9001
New York, NY 10005




                                                -2-
       Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 16 of 38




Office of the Attorney General of North Dakota     Office of the Attorney General of Ohio
State Capitol                                      State Office Tower
600 E. Boulevard Ave. Dept. 125                    30 E. Broad Street, 14th Fl.
Bismarck, ND 58505                                 Columbus, OH 43215
Office of the Attorney General of Oklahoma         Office of the Attorney General of Oregon
313 NE 21st Street                                 Oregon Department of Justice
Oklahoma City, OK 73105                            1162 Court Street NE
                                                   Salem, OR 97301-4096
Office of the Attorney General of Pennsylvania     Office of the Attorney General of Puerto Rico
16th Floor, Strawberry Square                      Puerto Rico Department of Justice
Harrisburg, PA 17120                               PO Box 9020192
                                                   San Juan, PR 00902-0192
Office of the Attorney General of Rhode Island     Office of the Attorney General of South Carolina
150 South Main Street                              P.O. Box 11549
Providence, RI 02903                               Columbia, SC 29211
Office of the Attorney General of South Dakota     Office of the Attorney General of Tennessee
1302 E. Hwy 14, Suite I                            P.O. Box 20207
Pierre, SD 57501-8501                              Nashville, TN 37202-0207
Office of the Attorney General of Texas            Office of the Attorney General of Utah
P.O. Box 12548                                     P.O. Box 142320
Austin, TX 78711-2548                              Salt Lake City, UT 84114-2320
Office of the Attorney General of Vermont          Office of the Attorney General of Virginia
I 09 State Street                                  202 North Ninth Street
Montpelier, VT 05609-1001                          Richmond, VA 23219
Office of the Attorney General of Washington       Office of the Attorney General of West Virginia
1125 Washington Street SE                          State Capital Complex Building I
PO Box 40100                                       Room E-26
Olympia, WA 98504-0 I 00                           Charleston, WV 25305
Office of the Attorney General of Wisconsin        Office of the Attorney General of Wyoming
Wisconsin Department of Justice                    Kendrick Building
P.O. Box 7857                                      2320 Capitol A venue
Madison, WI 53707-7857                             Cheyenne, WY 82002




                                                 -3-
   Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 17 of 38




                               EXIDBITB


                       Estimated Number of Eligible
     Jurisdiction                                       Percentage of Total
                       Vehicles Currently Registered*
Alabama                              979                      1.00%
Alaska                              430                       0.44%
Arizona                            2,535                      2.58%
Arkansas                           1,047                      1.06%
California                         13,324                     13.55%
Colorado                           2,974                      3.02%
Connecticut                          588                      0.60%
DC                                    32                      0.03%
Delaware                             212                      0.22%
Florida                            5,317                      5.41%
Geor~ia                            2,409                      2.45%
Guam**                                10                      0.01%
Hawaii                               178                      0.18%
Idaho                               1,443                      1.47%
Illinois                           2,750                      2.80%
Indiana                             1,489                      1.51%
Iowa                                1,387                      1.41%
Kansas                              1,108                      1.13%
Kentucky                            1,062                      1.08%
Louisiana                           1,607                      1.63%
Maine                                461                       0.47%
Maryland                            1,213                      1.23%
Massachusetts                        926                       0.94%
Michigan                            2,342                      2.38%
Minnesota                           1,697                      1.73%
Mississippi                          765                       0.78%
Missouri                            1,861                      1.89%
Montana                             1,251                      1.27%
Nebraska                             899                       0.91%
Nevada                              1,199                      1.22%
New Hampshire                        475                       0.48%
New Jersey                          1,229                      1.25%
New Mexico                           907                       0.92%
New York                            2,841                      2.89%
North Carolina                      2,408                      2.45%
North Dakota                         573                       0.58%

                                    -1-
    Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 18 of 38




                                Estimated Number of Eligible
       Jurisdiction                                              Percentage of Total
                                Vehicles Currently Registered*

Ohio                                          1,902                    1.93%
Oklahoma                                      1,962                    1.99%
Oregon                                        2,451                    2.49%
Pennsylvania                                  2,383                    2.42%
Puerto Rico                                     147                    0.15%
Rhode Island                                    153                    0.16%
South Carolina                                1,193                    1.21%
South Dakota                                    700                    0.71%
Tennessee                                     1,426                    1.45%
Texas                                         13,023                   13.24%
Utah                                           1,967                   2.00%
Vermont                                         258                    0.26%
Virginia                                       1,790                    1.82%
Washington                                    3,373                    3.43%
West Virginia                                   524                    0.53%
Wisconsin                                     2,444                    2.48%
Wyoming                                         732                    0.74%




*Based on available registration data as of October 1, 2018.
**Based on retail sales data.



                                               -2-
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 19 of 38




            Attachment 2
                               Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 20 of 38


                Settlements with Ram and Jeep EcoDiesel Vehicle Owners/Lessees, the Environmental Protection Agency,
                                               and the California Air Resources Board

   You are receiving this notice as an owner, former owner, lessee, or former lessee of one of the Fiat Chrysler EcoDiesel
                  vehicles listed below. You may be eligible for cash benefits under a class action settlement.


                                                    Ram 1500                          Jeep Grand
                                                    EcoDiesel                     Cherokee EcoDiesel
                                                  Model Years                         Model Years
                                                   2014-2016                           2014-2016



                                                             GET PAID CASH
                                         most owners get $3,075; most lessees get $990
                                                              +
                                                 GET YOUR VEHICLE FIXED
                                                      to comply with emissions standards
                                                         +
                                    RECEIVE A COMPREHENSIVE EXTENDED WARRANTY
                                                                 How It Works


                                      www
                                      w ww                                    $
                                     Visit                       Submit a Claim                  At scheduled time, have repair
                        www.EcoDieselSettlement.com              and Schedule                     performed at an authorized
                             for Information and                an Appointment.                 dealership and then receive your
                                 Registration.                                                         payment by mail.

                                         Your Rights, Next Steps, & Important Dates
     The Settlements collectively provide cash compensation, a vehicle repair, and a comprehensive extended warranty. If you are a current
     owner or current lessee, you must submit a claim and receive the repair to be eligible for compensation. You can have your vehicle
     repaired and receive the extended warranty prior to or after making a claim, but you will not be eligible for compensation until you submit
     your claim.

     The Court will hold a hearing on May 3, 2019 and will decide whether to approve the Settlements on or after that date.

     Fiat Chrysler will begin processing claims once the Court approves the Settlements. This notice is being sent to you prior to that date to give
     you time to decide whether to participate in the claims process. You will be notified again once you can start submitting claim forms and
     documentation. In the meantime, claim forms are available now at www.EcoDieselSettlement.com, and you can also sign up for e-mail
     updates at www.EcoDieselSettlement.com.

     All current owners and current lessees must submit a valid claim within 21 months of the Court’s final approval of the Settlements to
     participate. If you are a Former Owner or Former Lessee, you must submit your valid claim within 90 days of the Court’s final approval of
     the Settlements. Please visit the settlement website below for additional information about important dates and deadlines.

     You may object or exclude yourself from the Class Action Settlement by April 15, 2019. If you object, you will still be a member of the Class
     (if you are otherwise eligible) and must submit a claim to receive cash compensation. If you stay in the Class Action Settlement, you are
     eligible to receive benefits and cash and cannot sue Fiat Chrysler or Bosch for the claims being resolved by the Settlement.

     Attorneys representing the Class will request Court approval for $59 million in attorneys’ fees and $7 million in costs. Any such fees and
     costs awarded by the Court will be paid separately by Fiat Chrysler and Bosch and will not reduce your compensation.

     Visit www.EcoDieselSettlement.com for more details on the Class Action Settlement, to register, and to review your rights and
     options.



                                    www.EcoDieselSettlement.com
                                    www.EcoDieselSettlement.com                              1-833-280-4748

Fiat Card_CC2019_crw7.indd 1                                                                                                                2/18/19 10:04 AM
                               Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 21 of 38

  Jeep Grand Cherokee and Ram 1500 EcoDiesel Emissions Settlements                                      PRESORTED
  c/o Settlement Administrator                                                                       FIRST CLASS MAIL
                                                                                                     U.S. POSTAGE PAID
  1650 Arch Street, Suite 2210                                                                         BELLMAWR, NJ
  Philadelphia, PA 19103                                                                                PERMIT #247

                                                                                                    Electronic Service
  IMPORTANT LEGAL INFORMATION                                                                          Requested




                                   2014-2016
                         Jeep Grand Cherokee EcoDiesel
                       and Ram 1500 EcoDiesel Settlements




Fiat Card_CC2019_crw7.indd 2                                                                                  2/18/19 10:04 AM
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 22 of 38




            Attachment 3
  Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 23 of 38
                                                                                          Ram 1500 and Jeep Grand Cherokee EcoDiesel Settlements



                       Official Court-Approved Legal Notice
     Settlements with Ram and Jeep EcoDiesel Vehicle Owners/Lessees, the
     Environmental Protection Agency, and the California Air Resources Board


  You are receiving this notice as an owner, former owner, lessee, or former
 lessee of one of the Fiat Chrysler EcoDiesel vehicles listed below. You may be
            eligible for cash benefits under a class action settlement.

                  Ram 1500                                            Jeep Grand
                3.0L EcoDiesel                                   Cherokee 3.0L EcoDiesel

                 Model Years                                             Model Years
                  2014-2016                                               2014-2016



                                       Settlement Benefits

                                    GET PAID CASH
                  most owners get $3,075; most lessees get $990
                                                    +
                              GET YOUR VEHICLE FIXED
                           to comply with emissions standards
                                                    +
         RECEIVE A COMPREHENSIVE EXTENDED WARRANTY

                                           How It Works




            Step 1                               Step 2                                Step 3
               Visit                       Submit a Claim and               At scheduled time, have repair
www.EcoDieselSettlement.com              Schedule an Appointment              performed at an authorized
for Information and Registration.                                            dealership and then receive
                                                                                your payment by mail.


                     Your Rights, Next Steps, & Important Dates
The Settlements collectively provide cash compensation, a vehicle repair, and a comprehensive extended
warranty. If you are a current owner or current lessee, you must submit a claim and receive the repair
to be eligible for compensation. You can have your vehicle repaired and receive the extended warranty
prior to or after making a claim, but you will not be eligible for compensation until you submit your claim.
   Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 24 of 38
 The Court will hold a hearing on May 3, 2019 and will decide whether to approve the Settlements on or after
 that date.

 Fiat Chrysler will begin processing claims once the Court approves the Settlements. This notice is being sent
 to you prior to that date to give you time to decide whether to participate in the claims process. You will be
 notified again once you can start submitting claim forms and documentation. In the meantime, claim forms
 are available now at www.EcoDieselSettlement.com, and you can also sign up for e-mail updates at
 www.EcoDieselSettlement.com.

 All current owners and current lessees must submit a valid claim within 21 months of the Court’s final approval
 of the Settlements to participate. If you are a Former Owner or Former Lessee, you must submit your valid
 claim within 90 days of the Court’s final approval of the Settlements. Please visit the settlement website below
 for additional information about important dates and deadlines.

 You may object or exclude yourself from the Class Action Settlement by April 15, 2019. If you object, you
 will still be a member of the Class (if you are otherwise eligible) and must submit a claim to receive cash
 compensation. If you stay in the Class Action Settlement, you are eligible to receive benefits and cash and
 cannot sue Fiat Chrysler or Bosch for the claims being resolved by the Settlement.

 Attorneys representing the Class will request Court approval for $59 million in attorneys’ fees and $7 million
 in costs. Any such fees and costs awarded by the Court will be paid separately by Fiat Chrysler and Bosch and
 will not reduce your compensation.

 Visit www.EcoDieselSettlement.com for more details on the Class Action Settlement, to register, and
 to review your rights and options.


                 www.EcoDieselSettlement.com                         1‑833‑280‑4748

<<First Name>> <<Last Name>> Notice ID: <<NoticeID>>

                                                  Unsubscribe
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 25 of 38




            Attachment 4
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 26 of 38
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 27 of 38




            Attachment 5
      Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 28 of 38



Jeep Banner Ads – All Interactive Advertising Bureau (“IAB”) Sizes

1.     320x50




2.     300x50




3.     728x90




4.     300x250
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 29 of 38



5.    300x600
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 30 of 38



6.    160x600
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 31 of 38



Ram 1500 Banner Ads – All Interactive Advertising Bureau (“IAB”) Sizes

1.     320x50




2.     300x50




3.     728x90




4.     300x250
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 32 of 38



5.    300x600
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 33 of 38



6.    160x600
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 34 of 38



Jeep & Ram 1500 Banner Ads – All Interactive Advertising Bureau (“IAB”) Sizes

1.     320x50




2.     300x50




3.     728x90




4.     300x250
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 35 of 38



5.    300x600
     Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 36 of 38



6.    160x600
Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 37 of 38




            Attachment 6
              Case 3:17-md-02777-EMC Document 555-2 Filed 04/25/19 Page 38 of 38
        Settlements with Ram and Jeep EcoDiesel Vehicle Owners/Lessees, the Environmental Protection Agency,
                                       and the California Air Resources Board

You are receiving this notice as an owner, former owner, lessee, or former lessee of one of the Fiat Chrysler EcoDiesel
               vehicles listed below. You may be eligible for cash benefits under a class action settlement.


                                                Ram 1500                          Jeep Grand
                                             3.0L EcoDiesel                 Cherokee 3.0L EcoDiesel
                                              Model Years                         Model Years
                                               2014-2016                           2014-2016



                                                         GET PAID CASH
                                    most owners get $3,075; most lessees get $990
                                                         +
                                            GET YOUR VEHICLE FIXED
                                                  to comply with emissions standards
                                                 +
                            RECEIVE A COMPREHENSIVE EXTENDED WARRANTY
                                                             How It Works


                               www                                        $
                             Visit                           Submit a Claim                  At scheduled time, have repair
                www.EcoDieselSettlement.com                  and Schedule                     performed at an authorized
                     for Information and                    an Appointment.                 dealership and then receive your
                         Registration.                                                             payment by mail.

                                   Your Rights, Next Steps, & Important Dates
 The Settlements collectively provide cash compensation, a vehicle repair, and a comprehensive extended warranty. If you are a current
 owner or current lessee, you must submit a claim and receive the repair to be eligible for compensation. You can have your vehicle
 repaired and receive the extended warranty prior to or after making a claim, but you will not be eligibl e for compensation until you submit
 your claim.

 The Court will hold a hearing on May 3, 2019 and will decide whether to approve the Settlements on or after that date.

 Fiat Chrysler will begin processing claims once the Court approves the Settlements. This notice is being sent to you prior to that date to give
 you time to decide whether to participate in the claims process. You will be notified again once you can start submitting claim forms and
 documentation. In the meantime, claim forms are available now at www.EcoDieselSettlement.com, and you can also sign up for e-mail
 updates at www.EcoDieselSettlement.com.

 All current owners and current lessees must submit a valid claim within 21 months of the Court’s final approval of the Settlements to
 participate. If you are a Former Owner or Former Lessee, you must submit your valid claim within 90 days of the Court’s final approval of
 the Settlements. Please visit the settlement website below for additional information about important dates and deadlines.

 You may object or exclude yourself from the Class Action Settlement by April 15, 2019. If you object, you will still be a member of the Class
 (if you are otherwise eligible) and must submit a claim to receive cash compensation. If you stay in the Class Action Settlement, you are
 eligible to receive benefits and cash and cannot sue Fiat Chrysler or Bosch for the claims being resolved by the Settlement.

 Attorneys representing the Class will request Court approval for $59 million in attorneys’ fees and $7 million in costs. Any such fees and
 costs awarded by the Court will be paid separately by Fiat Chrysler and Bosch and will not reduce your compensation.

 Visit www.EcoDieselSettlement.com for more details on the Class Action Settlement, to register, and to review your rights and
 options.


                            www.EcoDieselSettlement.com                                   1-833-280-4748
